Appeal by the defendant from a judgment of the County Court, Westchester County (Martin, J.), rendered October 28, 1983, convicting him of murder in the second degree and attempted murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*601The defendant’s contention that the trial court erred in charging the jury that the affirmative defense of extreme emotional disturbance should not be considered unless and until they determined that the People proved intent beyond a reasonable doubt has not been preserved for this court’s review (see, People v Thomas, 50 NY2d 467). In any event, that contention is without merit. The fact that the defendant may have acted under the influence of extreme emotional disturbance serves to explain his actions, but does not make those actions any less intentional (see, People v Patterson, 39 NY2d 288, affd 432 US 197).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Mangano, J. P., Brown, Eiber and Harwood, JJ., concur.